Citation Nr: 1623468	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  13-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, claimed as a respiratory condition.

2.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy, right upper extremity. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an eye disorder, to include refractive error, mild dry eyes, blepharitis, and bilateral incipient senile cataracts, claimed as an eye condition.

6.  Entitlement to service connection for a bilateral hip disability.

7.  Entitlement to an initial rating in excess of 20 percent for service-connected lumbar myositis.

8.  Entitlement to an initial rating in excess of 10 percent for service-connected left shoulder rotator cuff tendonitis. 

9.  Entitlement to an initial rating in excess of 10 percent for service-connected right ankle sprain residuals. 

10.  Entitlement to an initial rating in excess of 10 percent for service-connected left ankle sprain residuals. 

11.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee retropatellar pain syndrome.

12.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee retropatellar pain syndrome.


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1988, August 2006 to November 2007, and May 2008 to February 2009, with additional service in the Puerto Rico National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

Although the RO addressed the claims for refractive error, blepharitis and bilateral incipient senile cataract separately in the July 2013 Statement of the Case, the claim for entitlement to service connection for an eye disorder is most accurately stated as set forth on the title page of this decision, since the Veteran's statement that he sought service connection for an eye condition is sufficient to include any other eye disability raised by the record. Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (a claim for a specific disorder by a lay person cannot be limited only to the diagnosis stated, but must rather be considered a claim for any disability having similar effects that may be reasonably encompassed). 

In addition to the issues listed on the cover page of this decision, the Veteran also appealed the denials of entitlement to service connection for a neck disability, a nose condition, and a skin disorder.  In a July 2013 rating decision, the Veteran was granted service connection for cervical myositis and spondylosis, deviation of nasal septum on the right side with small spur, and folliculitis.  Because the Veteran was awarded service connection for these disabilities, those specific issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Presently, the Board decides the claims for service connection for sleep apnea, peripheral neuropathy of the right and left upper extremities, and an eye disorder.  The remaining issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea was first manifested after service separation and is not shown to be related to service.

2.  The Veteran does not have a current diagnosis of peripheral neuropathy of the upper right extremity. 

3.  The Veteran does not have a current diagnosis of peripheral neuropathy of the upper left extremity. 

4.  The Veteran currently has refractive error; there is no evidence of a superimposed injury or disease in service that resulted in additional disability.

5.  The Veteran's blepharitis and bilateral incipient senile cataracts were first manifested after service separation and are not shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

3.  The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

4.  The criteria for service connection for an eye disorder, to include refractive error, mild dry eyes, blepharitis, and bilateral incipient senile cataracts, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Regarding the claims for service connection, VA has met its duty to notify and assist the Veteran in this case.  In an April 2010 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claims for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The notice letter provided the Veteran with notice of the type of evidence necessary to establish a disability evaluation and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment and examination reports, Social Security Administration records, and lay statements.  

The Veteran was afforded VA examinations addressing his contentions regarding obstructive sleep apnea, peripheral neuropathy, and eye disorders in February 2011, March 2011, October 2011, March 2012, April 2013, and May 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports read in conjunction are sufficient as they are supported by an examination of the Veteran and a review of the claims file and the pertinent medical and other evidence of record, and they each put forth findings and conclusions that allow the Board to make a fully informed decision on the claims.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  Moreover, the Veteran has not challenged the adequacy of the examinations.  Thus, the Board finds that VA examinations of record are adequate and addressed the Veteran's contentions.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not indicated that there is any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating the claims being decided herein.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, peripheral neuropathy, which is an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claims for service connection for peripheral neuropathy.  However, eye disorders, to include refractive error, blepharitis, and bilateral incipient senile cataracts, and obstructive sleep apnea are not considered chronic diseases and, therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

Upper extremity peripheral neuropathy

The Board notes that as the issues of entitlement to service connection for the right and left upper extremities involve application of similar facts to the same law, they will be addressed together.

The Veteran contends that he has peripheral neuropathy in the upper extremities which he asserts is related to active service.  For the reasons set forth below, in this case, service connection is not warranted for peripheral neuropathy of the upper extremities.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, without a current diagnosis, there may be no service connection for the claimed conditions.  When determining whether there is a current disability, pain alone is not sufficient.  Sanchez-Benitez v. Principi, 13 Vet. App. at 285.  

The record reflects the Veteran's complaints of pain and numbness in his upper extremities.  See 2011 and 2012 VA examination reports.  While the Veteran is competent to report lay-observable symptoms such as numbness and pain, the Veteran is not competent to diagnose himself with peripheral neuropathy as such a determination requires medical training and expertise.  Jandreau, 492 F.3d 1372.  There is no competent lay evidence of record indicating the presence of a current disability, thus the issue will be decided based on the medical evidence of record.

The Veteran was afforded a VA Spine examination in January 2011.  Upon examination, reflexes, sensory, and motor findings were all reported as normal.  The Veteran was afforded a VA Peripheral Nerves examination in February 2011.  Upon examination, all upper extremity reflexes were hypoactive.  However, sensory examination was normal in both upper extremities and the motor examination revealed full strength against active resistance throughout the upper extremities.  Muscle tone was normal and there was no muscle atrophy.  An associated EMG of the upper extremities revealed a normal study in the upper extremities and no evidence of cervical radiculopathy.  No diagnosis of neuropathy involving the upper extremities was given in the January 2011 or February 2011 VA examination reports.  The February 2011 examiner noted that there were no previous neurological evaluations.  

A subsequent April 2013 VA examination revealed normal reflexes and normal strength throughout the upper extremities.  Sensory examination was normal except for in the bilateral hand/fingers in which sensation was noted to be decreased.  The examiner indicated that there was no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also noted that the Veteran did not have any other neurologic abnormalities related to a cervical spine condition.  No diagnosis of peripheral neuropathy of the upper extremities was given at that time.  Additional VA treatment record are negative for any diagnosed neuropathy involving the upper extremities.

The Board notes that in a March 2010 statement, the Veteran's private physician noted that the Veteran injured his back in service, which can lead to degenerative changes in the column area which could cause radiculopathy and neuropathy.  However, no diagnosis of neuropathy or radiculopathy involving the upper extremities was given by his private physician.  While the February 2011 VA examiner acknowledged the Veteran's complaints of pain, specifically in the left shoulder and arm, no current disability of the upper extremities was noted.  To the extent that the Veteran complains of any pain or numbness, a symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  

Current private and VA treatment reports of record reflect that there have been no diagnosed neuropathy or radiculopathy of the Veteran's upper extremities.  While the March 2011 VA General Medical examination reflects the Veteran's complaints of hand numbness and notes a problem including radiculopathy and neuropathy or the upper extremities, the diagnosis specifically lists peripheral neuropathy of the lower extremities only.  The report refers to the VA Peripheral Nerve examination for further details.  As noted above, the February 2011 VA Peripheral Nerve examination is silent for any diagnosed peripheral neuropathy of the upper extremities.

As stated above, the record does not show that the Veteran has been diagnosed with any current peripheral neuropathy of the upper extremities.  While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, there is no evidence showing that the Veteran has been diagnosed with peripheral neuropathy of the upper extremities at any time since he filed his current claims.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

As the medical evidence of record is silent for any current diagnoses of peripheral neuropathy of the upper extremities, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for the Veteran's claimed peripheral neuropathy of the right and left upper extremities is not warranted.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.   

Obstructive sleep apnea

The Veteran contends that service connection is warranted for obstructive sleep apnea.  According to the March 2010 statement from N. O., M. D., she contends that the Veteran suffers from obstructive sleep apnea which is more probable than not related to service due to time of presentation.  She further stated that the Veteran was submitted to a lot of stress which is another contributor to the anatomical factors which decrease the cross-sectional area of the upper airway and/or increase the pressure surrounding the airway, both of which predispose to airway to collapse.

The March 2011 VA examination report reflects that the Veteran has severe obstructive sleep apnea.  Thus the evidence reflects a current disability.

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis regarding sleep apnea.  An October 2007 Post-deployment health assessment reflects that the Veteran complained of difficulty breathing and still feeling tired after sleeping.  According to a June 2007 treatment record, the Veteran was noted to have a sebaceous cysts in the right nasal alae as well as allergic rhinitis.  

The Veteran was afforded a VA examination in April 2013.  At that time, the Veteran reported shortness of breath and snoring since 2009. The examiner noted that the Veteran was diagnosed with obstructive sleep apnea in March 2011 and using a CPAP machine with good response.  The examiner further noted that the Veteran was diagnosed with allergic rhinitis in service.  The April 2013 VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale notes that the difficulty breathing complaint during service is as likely as not related to the allergic rhinitis diagnosed at that moment.  Service connection is currently in effect for allergic rhinitis.  

Here, there is no competent evidence that the Veteran's currently diagnosed obstructive sleep apnea was incurred in or is at least as likely as not related to service.  The VA examiner opined that it is less likely than not that the Veteran's current obstructive sleep apnea had its onset during or was otherwise related to active duty.  Additionally, although the Veteran reported that he had symptoms of difficulty breathing and snoring in service, the record reflects that his symptoms are related to his service-connected allergic rhinitis and deviation of nasal septum on the right side with small spur in service, as opposed to his current diagnosis of obstructive sleep apnea.  

The Board notes that the March 2010 private opinion reflects that the Veteran's symptoms of obstructive sleep apnea are "more probable than not" related to it and service connected due to time of presentation."  However, there is no indication that Dr. N.O. reviewed the claims file or considered the other diagnoses of allergic rhinitis and deviation of nasal septum on the right side with small spur, which are service connected.  She noted that stress is a contributor to anatomical factors which decrease the cross-sectional area of the upper airway and/or increase the pressure surrounding the airway, which predispose the airway to collapse.  However, it was not stated whether these factors were applicable in this Veteran's case.

The Board notes that it is free to favor one medical opinion over another, so long as it provides an adequate basis for doing so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The VA opinion, by contrast, provides more detailed rationale.  The examiner reviewed the Veteran's claims file, provided lengthy reviews of the salient medical history and provided detailed rationale that point to specific pieces of medical evidence in the Veteran's file.  As such, Dr. N. O.'s March 2010 statements is less probative as nexus opinions than the VA opinion and is insufficient to grant service connection for the Veteran's obstructive sleep apnea. 

The Board has reviewed the entirety of the evidence of record and finds that there is no other evidence of record which probatively contradicts the findings of the VA examiner with regard to this matter.  The Board acknowledges the Veteran's own contentions with regard to his belief that his obstructive sleep apnea is related to service.  While he is competent to testify as to his perceived symptoms, he is not competent to render a nexus opinion in this regard. See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Veteran is not competent to establish a relationship between his current obstructive sleep apnea and symptoms in service, as such requires specialized knowledge, training, or experience due to the complex nature of the involved systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be resolved.  As such, service connection for obstructive sleep apnea is not warranted.

Refractive error, mild dry eyes, blepharitis, and bilateral incipient senile cataracts

The Veteran contends that he has eye disorders as a result of his active duty military service.  According to the October 2011 VA examination report, the Veteran has refractive error, blepharitis, mild dry eyes, and bilateral incipient senile cataract.  

While the Veteran was noted to have refractive error during service, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Here, there is no indication that the Veteran's refractive error was subjected to a superimposed disease or injury which created additional disability.  The VA examination reports indicate that in addition to congenital or developmental errors of refraction, the Veteran has blepharitis, mild dry eyes, and bilateral incipient senile cataract.  Thus, a current disability has been shown.  

Service treatment records are negative for any diagnoses of mild dry eyes, blepharitis, or cataracts.  The Veteran was seen during service for eye examinations for contact lenses.  In September 1987, he was noted to have bacterial conjunctivitis.  According to the October 1987 service treatment report, the assessment was resolved conjunctivitis.  In June 2007, the Veteran denied eye sight problems and there was no itching of the eyes.  There was no scratchy, gritty, or red eyes reported.  Upon examination,  there was mild conjunctival injection.  A "deleted" June 2007 note reflects that the Veteran had pigmented pingueculae in the conjunctiva and bilateral paleness, but also notes that there was no pigmented pingueculae in the conjunctivae of both eyes.  Scleritis is also noted at that time.  On an October 2007 post-deployment assessment, the Veteran reported having redness of eyes with tearing.  Nonetheless, in October 2007, there were no eye symptoms and the eyes were normal on examination.  According to an October 2008 Report of Medical History, the Veteran denied eye disorders and trouble.  A January 2009 post-deployment assessment reflects that the Veteran had not been seen or bothered for watery, red eyes, or dimming of vision.

The Veteran was afforded several VA examinations to determine the etiology of his current eye disorders.  According to the October 2011 VA examination report, the examiner noted that the Veteran's loss of vision is caused by or a result of his refractive error and symptoms attributable to blepharitis-mild dry eyes syndrome.  However, it he stated that he could not resolve whether the Veteran's eye condition was due to or the result of his eye condition in service without resort to mere speculation because the claims folder was not available.  According to a March 2012 VA Eye examination report, the examiner noted that several examinations done during service were reviewed.  She opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the January 2009 examination shows there were no complaints or new eye conditions. 

The Veteran was afforded another VA ophthalmological examination in May 2013.  The examiner noted that she reviewed the service treatment records for all of the Veteran's periods of active duty.  She noted his current complaints of dryness, redness, burning, and tearing.  After review of the claims file and examination of the Veteran, she opined that his current eye conditions of refractive error, blepharitis, mild dry eyes, and bilateral incipient senile cataract were not related to complaints and treatment in service.  Specifically, she noted that the Veteran's in-service bilateral conjunctivitis was acute and transient and resolved with no residuals.  She further noted that there is no evidence on service treatment records of chronicity of this condition.  Although the VA examiner did not specifically address the notations of pingueculae and scleritis, the Board cannot infer that she did not consider those reports. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  The VA examiner clearly reviewed the service treatment records and found no chronic eye disorder.

Although the Veteran was assessed with having conjunctivitis and scleritis in service, these infections were acute and transitory in nature, and appear to have resolved considering that subsequent service treatment records were absent a diagnosis of conjunctivitis or scleritis.  The June 2007 in-service treatment report noting pingueculae is internally inconsistent and contradicts additional service and post-service treatment reports which lack any finding of pingueculae.  Thus, this assessment appears to have been in error.

There is no other indication that the Veteran had an injury or disease during service which resulted in additional disability nor is evidence of such shown in the service treatment records.  

The Board acknowledges that the Veteran is competent to report a decrease in visual acuity.  However, the Veteran is not competent to state that any decreased visual acuity in service is due to anything other than refractive error.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  As noted above, absent superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  The evidence reflects that there is no superimposed disease or injury, and that his mild dry eyes, blepharitis, and bilateral incipient senile cataract are not related to service.  Thus, service connection for an eye disorder to include refractive error, mild dry eyes, blepharitis and bilateral incipient senile cataract, is not warranted.


ORDER

Service connection for obstructive sleep apnea, claimed as a respiratory condition, is denied.

Service connection for peripheral neuropathy, left upper extremity, is denied.

Service connection for peripheral neuropathy, right upper extremity, is denied. 



REMAND

Service connection claims

Regarding the claims for service connection remaining on appeal, VA examinations are needed because the opinions obtained to date are inadequate.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hypertension

The Veteran contends that service connection is warranted for hypertension.  Current treatment records reflect a diagnosis of hypertension.   Service treatment records also note that Veteran was assessed with and treated for hypertension while in service.  The Veteran was afforded VA examination regarding the etiology of his current hypertension.  According to the April 2013 VA examination report, the examiner was asked whether the diagnosis of hypertension rendered during 1996, while inactive, was aggravated beyond the normal progression in active service from 2006 to 2007 and from 2008 to 2009.  While the examiner opined in the negative, there is no opinion regarding whether the Veteran's diagnosed hypertension was incurred in or otherwise related to his first period of service from 1985 to 1988.  A July 1987 service treatment record reflects a diastolic blood pressure reading of 90.  The April 2013 VA opinion on the issue of hypertension is inadequate as to the issue of direct service connection.  Therefore, an addendum opinion regarding the nature and etiology of the Veteran's currently diagnosed hypertension should be obtained. 

Bilateral hip disability

The Veteran contends that service connection is warranted for a bilateral hip disability.  Current VA examination reports reflect current diagnoses of left and right hip iliopsoas tendinitis and mild bilateral hip degenerative joint disease.  The March 2012 VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale stated that degenerative joint disease was not in the separation examination done on January 5, 2009 and that the diagnosis was 2 years after separation from service.  The examiner appears to have based his opinion solely on the absence of any diagnosed hip disability in the service treatment records.  The mere lack of documentation in the service records, in itself, is not a sufficient basis for a rationale.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

There is insufficient competent medical evidence for VA to make a decision on his claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, an addendum opinion regarding the nature and etiology of the Veteran's currently diagnosed bilateral hip disabilities should be obtained. 

Increased rating claims

VA treatment records reflect that the Veteran complained of joint pain and myalgias since his last VA examination.  He was assessed with body aches and muscle spasms and started on Celebrex for his pain.  See June 2013 VA treatment report.  Thus it appears that the Veteran's service-connected disabilities may have worsened.  The Veteran's worsening symptoms combined with the length of time since his last VA examination-over five years ago-warrant new VA examination(s) to determine the present severity of his service-connected lumbar spine, left shoulder, right ankle, left ankle, right knee, and left knee disabilities.  See 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

VA treatment records

Records also reflect that the Veteran receives ongoing treatment through the San Juan VA Medical Center (VAMC).  While the Veteran's claim is in remand status, the AOJ must obtain all outstanding VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all of the Veteran's pertinent VA treatment records from the San Juan VAMC, dated from June 2013 to the present. 

2.  Then, refer the entire record to the April 2013 VA examiner for review and an addendum opinion addressing the question posed for hypertension.

If the April 2013 VA examiner is no longer available or determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The entire record must be made available to the examiner.

Based on a review of the record, the examiner should answer the following and render an opinion as to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension had its onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service, to include his first period of active duty from January 1985 to April 1988? 

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Refer the entire record to the March 2012 VA examiner for review and an addendum opinion addressing the questions posed for the Veteran's bilateral hip disabilities. 

If the March 2012 VA examiner is no longer available or determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The entire record must be made available to the examiner.

Based on a review of the record, the examiner should answer the following and render an opinion as to the following: 

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed bilateral hip disability had its onset in service, or is related to any in-service disease, event, or injury?

(b)  Is it at least as likely as not that any currently diagnosed arthritis of the hips had its onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Schedule the Veteran for an VA orthopedic examination to determine the current severity of his lumbar spine, left shoulder, left knee, right knee, left ankle, and right ankle disabilities.  His entire record must be made available to the examiner for review in conjunction with the examination.  The examination should include range of motion studies of the lumbar spine, left shoulder, left knee, right knee, left ankle, and right ankle, with consideration of any complaints of pain and of limitation of motion due to pain.  All functional limitations resulting from the lumbar spine, left shoulder, left knee, right knee, left ankle, and right ankle disabilities are to be identified.  The examiner should note whether there is any pain, weakened movement, excess fatigability, or incoordination on movement of the cervical spine, left shoulder, left knee, and/or right ankle.  It should also be noted whether the lumbar spine disability has resulted in incapacitating episodes (as defined in the revised rating criteria). 

All indicated studies, including range of motion studies should be performed.  In reporting the results of range of motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, in any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should also be performed.  The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment (if any) due to weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. 

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate service connection and increased ratings claims remaining on appeal.  If any benefit sought is denied, the Veteran must be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


